 

Exhibit 10.4

 

Qell Acquisition Corp.

 

September 29, 2020

 

Qell Partners LLC

505 Montgomery Street, Suite 1100

San Francisco, CA 94111

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Qell Acquisition Corp. (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination and
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Qell Partners LLC (the “Sponsor”) shall take steps directly or
indirectly to make available to the Company certain office space, secretarial
and administrative services as may be required by the Company from time to time,
situated at 505 Montgomery Street, Suite 1100, San Francisco, CA 94111 (or any
successor location). In exchange therefore, the Company shall pay the Sponsor a
sum of up to $10,000 per month commencing on the Effective Date and continuing
monthly thereafter until the Termination Date. The Sponsor hereby agrees that it
does not have any right, title, interest or claim of any kind (a “Claim”) in or
to any monies that may be set aside in a trust account (the “Trust Account”)
that may be established in connection with and upon the consummation of the IPO
and hereby irrevocably waives any Claim it presently has or may have in the
future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse, reimbursement, payment
or satisfaction of any Claim against the Trust Account or any monies or other
assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party. Any
purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee.

 

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.

 





 

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

 

[Signature Page Follows]

 





 

 

    Very truly yours,             QELL ACQUISITION CORP.               By: /s/
Barry Engle     Name: Barry Engle     Title: Chief Executive Officer        
AGREED TO AND ACCEPTED BY:             QELL PARTNERS LLC                 By: /s/
Barry Engle     Name: Barry Engle     Title: Manager    

 





 